Pee Ceeiam,
This was a proceeding to set aside a sheriff’s sale of real estate worth at least $3,000, and sold for $50.00. The misdescription of the property taken in connection with the gross inadequacy of price and the misapprehension of the plaintiff’s attorney concerning the sale was quite sufficient to justify the court in setting it aside. The motion to set aside the sale was followed by the rule prayed for which was subsequently made absolute and resulted in setting the sale aside. It is not necessary to specify the proceedings in detail or to refer to all the *420testimony pertinent to the question raised by the rule to show cause. All the matters that are important are included in the opinion of the learned judge of the court below, and on that opinion we affirm the decree setting aside the sale.
Decree affirmed.